Exhibit 10.9




FUND ACCOUNTING SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 14th day of August 2015,  by
and between U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability
company (“Fund Services”), TEUCRIUM COMMODITY TRUST, a Delaware statutory trust
(the “Trust”), for itself and on behalf of each of its series listed on Exhibit
A to this Agreement (as amended from time to time) (each a “Fund” or an “ETF
Series”) and TEUCRIUM TRADING, LLC, a Delaware limited liability company, the
sponsor of the Funds (the “Sponsor”).

WHEREAS, the Sponsor has exclusive responsibility for the management and control
of the business and affairs of the Trust and each Fund; and

WHEREAS, each Fund is operated as a commodity pool under the Commodity Exchange
Act and is registered with the U.S. Securities and Exchange Commission (“SEC”)
by means of a registration statement on Form S-1 or Form S-3, as applicable
(each a “Registration Statement”) under the Securities Act of 1933, as amended
(“1933 Act”); and

WHEREAS, the Trust and Sponsor desires to retain Fund Services to provide fund
accounting services to each Fund listed on Exhibit A hereto (as amended from
time to time) the services described herein, all as more fully set forth below;

 

WHEREAS, the Trust and Sponsor desire to retain Fund Services to provide to each
Fund the fund accounting services described herein, all as more fully set
below. 

 NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1. Appointment of Fund Services as Fund Accountant

 

The Trust and Sponsor hereby appoint Fund Services as fund accountant of the
Trust for the term of this Agreement to perform the services and duties
described herein.  Fund Services hereby accepts such appointment and agrees to
perform the services and duties set forth in this Agreement.   The services and
duties of Fund Services shall be confined to those matters expressly set forth
herein, and no implied duties are assumed by or may be asserted against Fund
Services hereunder.

 

2.  Services and Duties of Fund Services

 

Fund Services shall provide the following accounting services to each Fund:

 A. Portfolio Accounting Services:

 

(1)               Maintain portfolio records on a trade date+1 basis using
security trade information communicated from the Fund’s Sponsor.

 

(2)               For each valuation date, obtain prices from a pricing source
approved by the Sponsor of the Trust and apply those prices to the portfolio
positions.  For those securities where market quotations are not readily
available, the Sponsor shall approve, in good faith, procedures for determining
the fair value for such securities.

 

(3)               Identify interest and dividend accrual balances as of each
valuation date and calculate gross earnings on investments for each accounting
period.

 

(4)               Determine gain/loss on security sales and identify them as
short-term or long-term; account for periodic distributions of gains or losses
to shareholders and maintain undistributed gain or loss balances as of each
valuation date.

 

(5)               On a daily basis, reconcile cash of the Fund with the Fund’s
custodian.

 

(6)               Transmit a copy of the portfolio valuation to the Fund’s
Sponsor daily.

 

(7)               Review the impact of current day’s activity on a per share
basis, and review changes in market value.






--------------------------------------------------------------------------------




 B. Expense Accrual and Payment Services:

 

(1)               For each valuation date, calculate the expense accrual amounts
as directed by the Trust as to methodology, rate or dollar amount.

 

(2)               Process and record payments for Fund expenses upon receipt of
written authorization from the Trust.

 

(3)               Account for Fund expenditures and maintain expense accrual
balances at the level of accounting detail, as agreed upon by Fund Services and
the Trust.

 

(4)               Provide expense accrual and payment reporting.

 

 C. Fund Valuation and Financial Reporting Services: 

 

(1)               Account for Fund creation and redemption activity and other
Fund share activity as reported by the Fund’s transfer agent on a timely basis. 

 

(2)               Determine net investment income (earnings) for the Fund as of
each valuation date.  Account for periodic distributions of earnings to
shareholders and maintain undistributed net investment income balances as of
each valuation date.

 

(3)               Maintain a general ledger and other accounts, books, and
financial records for the Fund in the form as agreed upon.

 

(4)               Determine the net asset value of the Fund according to the
accounting policies and procedures set forth in the Fund's current prospectus.

 

(5)               Calculate per share net asset value, per share net earnings,
and other per share amounts reflective of Fund operations at such time as
required by the nature and characteristics of the Fund.

 

(6)               Communicate to the Trust, at an agreed upon time, the per
share net asset value for each valuation date.

 

(7)               Prepare monthly reports that document the adequacy of
accounting detail to support month-end ledger balances.

 

(8)               Prepare monthly security transactions listings.

 

(9)               Provide the daily net asset value per share (“NAV”) and
holdings data to third-party reporting agencies as determined by the Trust and
Sponsor.

 

(10)           Create and transmit NAV, Intraday Indicative Value (IIV) data
files on a daily basis to the FTP sites designated by the Trust and Sponsor.



--------------------------------------------------------------------------------




 D. Tax Accounting Services:

 

(1)               Maintain accounting records for the investment portfolio of
the Funds to support the tax reporting required under the Internal Revenue Code
of 1986, as amended (the “Code”), as applicable.

 

(2)               Maintain tax lot detail for the Funds’ investment portfolio.

 

(3)               Calculate taxable gain/loss on security sales using the tax
lot relief method designated by the Trust.

 

(4)               Provide the necessary financial information to calculate the
taxable components of income and capital gains distributions to support tax
reporting to the shareholders.

 

 E. Compliance Control Services: 

 

(1)               Support reporting to regulatory bodies and support financial
statement preparation by making the Fund's accounting records available to the
Trust, Sponsor, the U.S. Securities and Exchange Commission (the “SEC”),
National Futures Association (the “NFA”), the  Commodity Futures Trading
Commission (the “CFTC”) and other applicable regulatory bodies and the
independent accountants.

 

(2)               Perform its duties hereunder in compliance with all applicable
laws and regulations and provide any sub-certifications reasonably requested by
the Trust and Sponsor in connection with any certification required of the Trust
pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any rules or
regulations promulgated by the SEC thereunder, provided the same shall not be
deemed to change Fund Services’ standard of care as set forth herein.

 

(3)               Cooperate with the Trust’s independent accountants and take
all reasonable action in the performance of its obligations under this Agreement
to ensure that the necessary information is made available to such accountants
for the expression of their opinion on the Fund’s financial statements without
any qualification as to the scope of their examination.

 

3.              License of Data; Warranty; Termination of Rights

 A. The valuation information and evaluations being provided to the Trust and
    Sponsor by Fund Services pursuant hereto (collectively, the “Data”) are
    being licensed, not sold, to the Trust and Sponsor.  The Trust and Sponsor
    have a limited license to use the Data only for purposes necessary to
    valuing the Trust’s assets and reporting to regulatory bodies (the
    “License”).  The Trust and Sponsor do not have any license nor right to use
    the Data for purposes beyond the intentions of this Agreement including, but
    not limited to, resale to other users or use to create any type of
    historical database.  The License is non-transferable and not
    sub-licensable.  The Trust’s and Sponsor’s right to use the Data cannot be
    passed to or shared with any other entity.

 

The Trust and Sponsor acknowledge the proprietary rights that Fund Services and
its suppliers have in the Data.

 

 B. THE TRUST AND SPONSOR HEREBY ACCEPT THE DATA AS IS, WHERE IS, WITH NO
    WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR ANY
    PURPOSE OR ANY OTHER MATTER.

 

 C. Fund Services may stop supplying some or all Data to the Trust and Sponsor
    if Fund Services’ suppliers terminate any agreement to provide Data to Fund
    Services.  Also, Fund Services may stop supplying some or all Data to the
    Trust and Sponsor if Fund Services reasonably believes that the Trust and
    Sponsor are using the Data in violation of the License, or breaching their
    duties of confidentiality provided for hereunder, or if any of Fund
    Services’ suppliers demand that the Data be withheld from the Trust and
    Sponsor.  Fund Services will provide notice to the Trust and Sponsor of any
    termination of provision of Data as soon as reasonably possible.

 

--------------------------------------------------------------------------------




4.              Pricing of Securities

 A. For each valuation date, Fund Services shall obtain prices from a pricing
    source recommended by Fund Services and approved by the Sponsor and apply
    those prices to the portfolio positions of the Fund.  For those securities
    where market quotations are not readily available, the Sponsor shall
    approve, in good faith, procedures for determining the fair value for such
    securities.

 

If the Trust and Sponsor desire to provide a price that varies from the price
provided by the pricing source, the Trust and Sponsor shall promptly notify and
supply Fund Services with the price of any such security on each valuation
date.  All pricing changes made by the Trust or Sponsor will be in writing and
must specifically identify the securities to be changed by CUSIP, name of
security, new price or rate to be applied, and, if applicable, the time period
for which the new price(s) is/are effective.

 

 B. In the event that the Trust and Sponsor at any time receive Data containing
    evaluations, rather than market quotations, for certain securities or
    certain other data related to such securities, the following provisions will
    apply:  (i) evaluated securities are typically complicated financial
    instruments.  There are many methodologies (including computer-based
    analytical modeling and individual security evaluations) available to
    generate approximations of the market value of such securities, and there is
    significant professional disagreement about which method is best.  No
    evaluation method, including those used by Fund Services and its suppliers,
    may consistently generate approximations that correspond to actual “traded”
    prices of the securities; (ii) methodologies used to provide the pricing
    portion of certain Data may rely on evaluations; however, the Trust and
    Sponsor acknowledge that there may be errors or defects in the software,
    databases, or methodologies generating the evaluations that may cause
    resultant evaluations to be inappropriate for use in certain applications;
    and (iii) the Trust and Sponsor assume all responsibility for edit checking,
    external verification of evaluations, and ultimately the appropriateness of
    using Data containing evaluations, regardless of any efforts made by Fund
    Services and its suppliers in this respect.

 

5.              Changes in Accounting Procedures

Any action by the Sponsor that affects accounting practices and procedures of
the Trust under this Agreement shall be effective upon written receipt of notice
and acceptance by Fund Services. 

 

6.              Changes in Equipment, Systems, Etc.

Fund Services reserves the right to make changes from time to time, as it deems
advisable, relating to its systems, programs, rules, operating schedules and
equipment, so long as such changes do not adversely affect the services provided
to the Trust and Sponsor under this Agreement.

 

7.              Compensation

 

Fund Services shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit B hereto (as
amended from time to time).  Fund Services shall also be compensated for such
out-of-pocket expenses (e.g., telecommunication charges, postage and delivery
charges, and reproduction charges) as are reasonably incurred by Fund Services
in performing its duties hereunder.  The Trust shall pay all such fees and
reimbursable expenses within 30 calendar days following receipt of the monthly
billing notice, except for any fee or expense subject to a good faith dispute. 
The Trust shall notify Fund Services in writing within 30 calendar days
following receipt of each invoice if the Trust is disputing any amounts in good
faith.  The Trust shall pay such disputed amounts within 10 calendar days of the
day on which the parties agree to the amount to be paid.  With the exception of
any fee or expense the Trust is disputing in good faith as set forth above,
unpaid invoices shall accrue a finance charge of 1½% per month after the due
date.  Notwithstanding anything to the contrary, amounts owed by the Trust to
Fund Services shall only be paid out of the assets and property of the
particular Fund involved.



--------------------------------------------------------------------------------

 

8.              Representations and Warranties

 

A.               The Trust and Sponsor each hereby represents and warrants to
Fund Services, which representations and warranties shall be deemed to be
continuing throughout the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by the Trust or Sponsor, as applicable, in accordance with all requisite action
and constitutes a valid and legally binding obligation of the Trust or Sponsor,
as applicable, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties;

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

B.              Fund Services hereby represents and warrants to the Trust and
Sponsor, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by Fund Services in accordance with all requisite action and constitutes a valid
and legally binding obligation of Fund Services, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and secured parties; and

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

9.              Standard of Care; Indemnification; Limitation of Liability

 A. Fund Services shall exercise reasonable care in the performance of its
    duties under this Agreement.  Neither Fund Services nor its suppliers shall
    be liable for any error of judgment or mistake of law or for any loss
    suffered by the Trust or any third party in connection with its duties under
    this Agreement, including losses resulting from mechanical breakdowns or
    power supplies beyond Fund Services’ control, except a loss arising out of
    or relating to Fund Services’ refusal or failure to comply with the terms of
    this Agreement or from its bad faith, negligence, or willful misconduct in
    the performance of its duties under this Agreement.  Notwithstanding any
    other provision of this Agreement, if Fund Services has exercised reasonable
    care in the performance of its duties under this Agreement, the Trust shall
    indemnify and hold harmless Fund Services and its suppliers from and against
    any and all claims, demands, losses, expenses, and liabilities of any and
    every nature (including reasonable attorneys’ fees) that Fund Services or
    its suppliers may sustain or incur or that may be asserted against Fund
    Services or its suppliers by any person arising out of or related to (i) any
    action taken or omitted to be taken by it in performing the services
    hereunder (ii) in accordance with the foregoing standards, or (iii) in
    reliance upon any written or oral instruction provided to Fund Services by
    any duly authorized officer of the Trust or the Sponsor, or (iv) the Data,
    or any information, service, report, analysis or publication derived
    therefrom, except for any and all claims, demands, losses, expenses, and
    liabilities arising out of or relating to Fund Services’ refusal or failure
    to comply with the terms of this Agreement or from its bad faith, negligence
    or willful misconduct in the performance of its duties under this
    Agreement.  This indemnity shall be a continuing obligation of the Trust,
    its successors and assigns, notwithstanding the termination of this
    Agreement.  As used in this paragraph, the term “Fund Services” shall
    include Fund Services’ directors, officers and employees.

 

The Trust acknowledges that the Data are intended for use as an aid to
institutional investors, registered brokers or professionals of similar
sophistication in making informed judgments concerning securities.  The Trust
accepts responsibility for, and acknowledges it exercises its own independent
judgment in, its selection of the Data, its selection of the use or intended use
of such, and any results obtained.  Nothing contained herein shall be deemed to
be a waiver of any rights existing under applicable law for the protection of
investors.

 

--------------------------------------------------------------------------------





Fund Services shall indemnify and hold the Trust harmless from and against any
and all claims, demands, losses, expenses, and liabilities of any and every
nature (including reasonable attorneys' fees) that the Trust may sustain or
incur or that may be asserted against the Trust by any person arising out of any
action taken or omitted to be taken by Fund Services as a result of Fund
Services’ refusal or failure to comply with the terms of this Agreement, or from
its bad faith, negligence, or willful misconduct in the performance of its
duties under this Agreement.  This indemnity shall be a continuing obligation of
Fund Services, its successors and assigns, notwithstanding the termination of
this Agreement.  As used in this paragraph, the term “Trust” shall include the
Trust’s trustees, officers and employees.

 

In the event of a mechanical breakdown or power supplies beyond its control,
Fund Services shall take all reasonable steps to minimize service interruptions
for any period that such interruption continues.  Fund Services will make every
reasonable effort to restore any lost or damaged data and correct any errors
resulting from such a breakdown at the expense of Fund Services.  Fund Services
agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available. 
Representatives of the Trust shall be entitled to inspect Fund Services’
premises and operating capabilities at any time during regular business hours of
Fund Services, upon reasonable notice to Fund Services.  Moreover, Fund Services
shall provide the Trust, at such times as the Trust may reasonably require,
copies of reports rendered by independent accountants on the internal controls
and procedures of Fund Services relating to the services provided by Fund
Services under this Agreement.

 

Notwithstanding the above, Fund Services reserves the right to reprocess and
correct administrative errors at its own expense.

 

In no case shall any party be liable to another for (i) any special, indirect or
consequential damages, loss of profits or goodwill (even if advised of the
possibility of such); (ii) any delay by reason of circumstances beyond its
control, including acts of civil or military authority, national emergencies,
labor difficulties, fire, mechanical breakdown, flood or catastrophe, acts of
God, insurrection, war, riots, or failure beyond its control of transportation
or power supply; or (iii) any claim that arose more than one year prior to the
institution of suit therefor.

 

 B. In order that the indemnification provisions contained in this section shall
    apply, it is understood that if in any case the indemnitor may be asked to
    indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
    promptly advised of all pertinent facts concerning the situation in
    question, and it is further understood that the indemnitee will use all
    reasonable care to notify the indemnitor promptly concerning any situation
    that presents or appears likely to present the probability of a claim for
    indemnification.  The indemnitor shall have the option to defend the
    indemnitee against any claim that may be the subject of this
    indemnification.  In the event that the indemnitor so elects, it will so
    notify the indemnitee and thereupon the indemnitor shall take over complete
    defense of the claim, and the indemnitee shall in such situation initiate no
    further legal or other expenses for which it shall seek indemnification
    under this section.  The indemnitee shall in no case confess any claim or
    make any compromise in any case in which the indemnitor will be asked to
    indemnify the indemnitee except with the indemnitor’s prior written consent.

 

 C. The indemnity and defense provisions set forth in this Section 9 shall
    indefinitely survive the termination and/or assignment of this Agreement.

 

 D. If Fund Services is acting in another capacity for the Trust pursuant to a
    separate agreement, nothing herein shall be deemed to relieve Fund Services
    of any of its obligations in such other capacity.

 

 

10.              Notification of Error

The Trust and/or Sponsor will notify Fund Services of any discrepancy between
Fund Services and the Trust, including, but not limited to, failing to account
for a security position in the Fund’s portfolio, upon the later to occur of: (i)
three business days after receipt of any reports rendered by Fund Services to
the Trust; (ii) three business days after discovery of any error or omission not
covered in the balancing or control procedure; or (iii) three business days
after receiving notice from any shareholder regarding any such discrepancy.

 

11.              Data Necessary to Perform Services

The Trust or its agent shall furnish to Fund Services the data necessary to
perform the services described herein at such times and in such form as mutually
agreed upon.

--------------------------------------------------------------------------------


12.              Proprietary and Confidential Information

 A. Fund Services agrees on behalf of itself and its directors, officers, and
    employees to treat confidentially and as proprietary information of the
    Trust, all records and other information relative to the Trust and prior,
    present, or potential shareholders of the Trust (and clients of said
    shareholders), and not to use such records and information for any purpose
    other than the performance of its responsibilities and duties hereunder,
    except (i) after prior notification to and approval in writing by the Trust,
    which approval shall not be unreasonably withheld and may not be withheld
    where Fund Services may be exposed to civil or criminal contempt proceedings
    for failure to comply, (ii) when requested to divulge such information by
    duly constituted authorities, or (iii) when so requested by the Trust. 
    Records and other information which have become known to the public through
    no wrongful act of Fund Services or any of its employees, agents or
    representatives, and information that was already in the possession of Fund
    Services prior to receipt thereof from the Trust or its agent, shall not be
    subject to this paragraph.

 

Further, Fund Services will adhere to the privacy policies adopted by the Trust
pursuant to Title V of the Gramm-Leach-Bliley Act, as may be modified from time
to time.  In this regard, Fund Services shall have in place and maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent unauthorized
access to or use of, records and information relating to the Trust and its
shareholders. 

 

 B. The Trust, on behalf of itself and its trustees, officers, and employees,
    will maintain the confidential and proprietary nature of the Data and agrees
    to protect it using the same efforts, but in no case less than reasonable
    efforts, that it uses to protect its own proprietary and confidential
    information.

 

13.              Records

Fund Services shall keep records relating to the services to be performed
hereunder in the form and manner, and for such period, as it may deem advisable
and is agreeable to the Trust, but not inconsistent with the rules and
regulations of appropriate government authorities, in particular,  as required
by the Securities Exchange Act of 1934, as amended, the rules of the stock
exchange on which the Funds’ shares are listed, 17 C.F.R. 4.23 (specifically,
the records specified in 17 C.F.R. 4.23(a)(1) through (8), (10) through (12) and
(b)(1)), and other applicable federal securities laws and created pursuant to
the performance of the Administrator’s obligations under this Agreement. Fund
Services will also maintain those records of the Trust and the Funds including
any changes, modifications or amendments thereto (the “Fund Records”) and will
act as document repository for such Fund Records. Upon receipt of such Fund
Records, Fund Services will issue a receipt for such Fund Records. Fund Services
shall maintain a complete and orderly inventory of all Fund Records for which it
has issued a receipt. Fund Services shall be under no duty or obligation to
audit or reconcile the content, nor shall it be responsible for the accuracy or
completeness of those Fund Records not created by it. Upon written request in a
form to be determined by Fund Services and the Trust, Fund Services will return
or release the requested Fund Records to such persons or entities pursuant to
the Instructions provided by the Trust. Once one or more Fund Records have been
returned or released by Fund Services, Fund Services shall have no further duty
or obligation to act as repository for said previously released Fund Records.
The Sponsor represents and warrants that: (a) promptly after the date of this
Agreement, it will, at its own expense, deliver, cause to be delivered or make
available to Fund Services all of the Fund Records in effect as of the date of
this Agreement; (b) it will, on a continuing basis and at its own expense,
promptly deliver, cause to be delivered or make available to Fund Services any
Fund Records created after the date of this Agreement; (c) it has adequate
record-keeping policies and procedures in effect to ensure that all Fund Records
are promptly provided to Fund Services pursuant to the terms of this Agreement;
(d) it shall be responsible for the accuracy and completeness of any Fund
Records not created by Fund Services; and (e) it shall be responsible for
ensuring the Trust’s or the Funds’ compliance with, fulfillment of its
obligations under or enforcement of, any Fund Records not created by Fund
Services. Fund Services acknowledges that the records maintained and preserved
by it pursuant to this Agreement are the property of the Trust and will be, at
the Trust’s expense, surrendered promptly upon reasonable request. In performing
its obligations under this Section, Fund Services may utilize micrographic and
electronic storage media as well as independent third party storage facilities.



--------------------------------------------------------------------------------

 

14.              Compliance with Laws

The Trust has and retains primary responsibility for all compliance matters
relating to the Funds, including but not limited to compliance with the 1933
Act, 1934 Act, the Internal Revenue Code of 1986, the Sarbanes-Oxley Act of
2002, the USA Patriot Act of 2001, the rules and regulations of the SEC, CFTC,
NFA, the securities exchange on which any Shares are listed and the policies and
limitations of the Fund relating to its portfolio investments as set forth in
its registration statement.  Fund Services’ services hereunder shall not relieve
the Trust or Sponsor of its responsibilities for assuring such compliance.

             

15.              Term of Agreement; Amendment

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years.  This Agreement may be
terminated by any party upon giving 90 days prior written notice to the other
parties or such shorter period as is mutually agreed upon by the parties. 
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of another party of any material term of this Agreement if such
breach is not cured within 15 days of notice of such breach to the breaching
party.  This Agreement may not be amended or modified in any manner except by
written agreement executed by Fund Services and the Trust, and authorized or
approved by the Sponsor.

             

16.              Duties in the Event of Termination

In the event that, in connection with termination, a successor to any of Fund
Services’ duties or responsibilities hereunder is designated by the Trust by
written notice to Fund Services, Fund Services will promptly, upon such
termination and at the expense of the Trust, transfer to such successor all
relevant books, records, correspondence and other data established or maintained
by Fund Services under this Agreement in a form reasonably acceptable to the
Trust (if such form differs from the form in which Fund Services has maintained
the same, the Trust shall pay any expenses associated with transferring the data
to such form), and will cooperate in the transfer of such duties and
responsibilities, including provision for assistance from Fund Services’
personnel in the establishment of books, records and other data by such
successor.  If no such successor is designated, then such books, records and
other data shall be returned to the Trust and Sponsor.

17.               Early Termination

 

In the absence of any material breach of this Agreement, should the Trust and
Sponsor elect to terminate this Agreement prior to the end of the initial three
year term, the Trust agrees to pay the following fees:

 

(1)  all monthly fees through the life of the Agreement, including the repayment
of any negotiated discounts;

 

(2)  all fees associated with converting services to successor service provider;

(3)  all fees associated with any record retention and/or tax reporting
obligations that may not be eliminated due to the conversion to a successor
service provider;

                            (4)  all out-of-pocket costs associated with (1) to
(3) above

18.              Assignment

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Trust without the written consent of Fund Services, or
by Fund Services without the written consent of the Trust accompanied by the
authorization or approval of the Trust’s Sponsor.




--------------------------------------------------------------------------------

 

19.              Governing Law

This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles.  To the extent that
the applicable laws of the State of Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1933 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1933 Act or any rule or order of the SEC thereunder.

 

20.              No Agency Relationship

Nothing herein contained shall be deemed to authorize or empower any party to
act as agent for another party to this Agreement, or to conduct business in the
name, or for the account, of another party to this Agreement.

 

21.              Services Not Exclusive

Nothing in this Agreement shall limit or restrict Fund Services from providing
services to other parties that are similar or identical to some or all of the
services provided hereunder.

 

22.              Invalidity

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 

23.              Notices

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, or three days after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to Fund Services shall be sent to:

 

              U.S. Bancorp Fund Services, LLC

              615 East Michigan Street

              Milwaukee, WI  53202

              Attn:  President

                           

and notice to the Trust or Sponsor shall be sent to:

 

              Teucrium Trading, LLC

232 Hidden Lake Road, Building A

Brattleboro, VT 05301




--------------------------------------------------------------------------------

 

24.              Multiple Originals

 

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

 

(signatures on the following page)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written. 

TEUCRIUM COMMODITY TRUST             

By:___________________________                           

Name:________________________                           

Title:_________________________                           

 

TEUCRIUM TRADING, LLC

                           

By:________________________________                           

Name:  ____________________________                           

Title: ______________________________                           

 

U.S. BANCORP FUND SERVICES, LLC                           

By:________________________________                           

Name:  Michael R. McVoy              

Title: Executive Vice President

Exhibit A to the Fund Accounting Servicing Agreement –   Teucrium Commodity
Trust

 

Separate Series of Teucrium Commodity Trust

 







Name of Series

Teucrium Corn Fund

Teucrium Wheat Fund

Teucrium Soybean Fund

Teucrium Sugar Fund

Teucrium Agricultural Fund

 





--------------------------------------------------------------------------------

                           

Exhibit 10.9




FUND ACCOUNTING SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 14th day of August 2015,  by
and between U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability
company (“Fund Services”), TEUCRIUM COMMODITY TRUST, a Delaware statutory trust
(the “Trust”), for itself and on behalf of each of its series listed on Exhibit
A to this Agreement (as amended from time to time) (each a “Fund” or an “ETF
Series”) and TEUCRIUM TRADING, LLC, a Delaware limited liability company, the
sponsor of the Funds (the “Sponsor”).

WHEREAS, the Sponsor has exclusive responsibility for the management and control
of the business and affairs of the Trust and each Fund; and

WHEREAS, each Fund is operated as a commodity pool under the Commodity Exchange
Act and is registered with the U.S. Securities and Exchange Commission (“SEC”)
by means of a registration statement on Form S-1 or Form S-3, as applicable
(each a “Registration Statement”) under the Securities Act of 1933, as amended
(“1933 Act”); and

WHEREAS, the Trust and Sponsor desires to retain Fund Services to provide fund
accounting services to each Fund listed on Exhibit A hereto (as amended from
time to time) the services described herein, all as more fully set forth below;

 

WHEREAS, the Trust and Sponsor desire to retain Fund Services to provide to each
Fund the fund accounting services described herein, all as more fully set
below. 

 NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1. Appointment of Fund Services as Fund Accountant

 

The Trust and Sponsor hereby appoint Fund Services as fund accountant of the
Trust for the term of this Agreement to perform the services and duties
described herein.  Fund Services hereby accepts such appointment and agrees to
perform the services and duties set forth in this Agreement.   The services and
duties of Fund Services shall be confined to those matters expressly set forth
herein, and no implied duties are assumed by or may be asserted against Fund
Services hereunder.

 

2.  Services and Duties of Fund Services

 

Fund Services shall provide the following accounting services to each Fund:

 A. Portfolio Accounting Services:

 

(1)               Maintain portfolio records on a trade date+1 basis using
security trade information communicated from the Fund’s Sponsor.

 

(2)               For each valuation date, obtain prices from a pricing source
approved by the Sponsor of the Trust and apply those prices to the portfolio
positions.  For those securities where market quotations are not readily
available, the Sponsor shall approve, in good faith, procedures for determining
the fair value for such securities.

 

(3)               Identify interest and dividend accrual balances as of each
valuation date and calculate gross earnings on investments for each accounting
period.

 

(4)               Determine gain/loss on security sales and identify them as
short-term or long-term; account for periodic distributions of gains or losses
to shareholders and maintain undistributed gain or loss balances as of each
valuation date.

 

(5)               On a daily basis, reconcile cash of the Fund with the Fund’s
custodian.

 

(6)               Transmit a copy of the portfolio valuation to the Fund’s
Sponsor daily.

 

(7)               Review the impact of current day’s activity on a per share
basis, and review changes in market value.






--------------------------------------------------------------------------------




 B. Expense Accrual and Payment Services:

 

(1)               For each valuation date, calculate the expense accrual amounts
as directed by the Trust as to methodology, rate or dollar amount.

 

(2)               Process and record payments for Fund expenses upon receipt of
written authorization from the Trust.

 

(3)               Account for Fund expenditures and maintain expense accrual
balances at the level of accounting detail, as agreed upon by Fund Services and
the Trust.

 

(4)               Provide expense accrual and payment reporting.

 

 C. Fund Valuation and Financial Reporting Services: 

 

(1)               Account for Fund creation and redemption activity and other
Fund share activity as reported by the Fund’s transfer agent on a timely basis. 

 

(2)               Determine net investment income (earnings) for the Fund as of
each valuation date.  Account for periodic distributions of earnings to
shareholders and maintain undistributed net investment income balances as of
each valuation date.

 

(3)               Maintain a general ledger and other accounts, books, and
financial records for the Fund in the form as agreed upon.

 

(4)               Determine the net asset value of the Fund according to the
accounting policies and procedures set forth in the Fund's current prospectus.

 

(5)               Calculate per share net asset value, per share net earnings,
and other per share amounts reflective of Fund operations at such time as
required by the nature and characteristics of the Fund.

 

(6)               Communicate to the Trust, at an agreed upon time, the per
share net asset value for each valuation date.

 

(7)               Prepare monthly reports that document the adequacy of
accounting detail to support month-end ledger balances.

 

(8)               Prepare monthly security transactions listings.

 

(9)               Provide the daily net asset value per share (“NAV”) and
holdings data to third-party reporting agencies as determined by the Trust and
Sponsor.

 

(10)           Create and transmit NAV, Intraday Indicative Value (IIV) data
files on a daily basis to the FTP sites designated by the Trust and Sponsor.






--------------------------------------------------------------------------------




 D. Tax Accounting Services:

 

(1)               Maintain accounting records for the investment portfolio of
the Funds to support the tax reporting required under the Internal Revenue Code
of 1986, as amended (the “Code”), as applicable.

 

(2)               Maintain tax lot detail for the Funds’ investment portfolio.

 

(3)               Calculate taxable gain/loss on security sales using the tax
lot relief method designated by the Trust.

 

(4)               Provide the necessary financial information to calculate the
taxable components of income and capital gains distributions to support tax
reporting to the shareholders.

 

 E. Compliance Control Services: 

 

(1)               Support reporting to regulatory bodies and support financial
statement preparation by making the Fund's accounting records available to the
Trust, Sponsor, the U.S. Securities and Exchange Commission (the “SEC”),
National Futures Association (the “NFA”), the  Commodity Futures Trading
Commission (the “CFTC”) and other applicable regulatory bodies and the
independent accountants.

 

(2)               Perform its duties hereunder in compliance with all applicable
laws and regulations and provide any sub-certifications reasonably requested by
the Trust and Sponsor in connection with any certification required of the Trust
pursuant to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any rules or
regulations promulgated by the SEC thereunder, provided the same shall not be
deemed to change Fund Services’ standard of care as set forth herein.

 

(3)               Cooperate with the Trust’s independent accountants and take
all reasonable action in the performance of its obligations under this Agreement
to ensure that the necessary information is made available to such accountants
for the expression of their opinion on the Fund’s financial statements without
any qualification as to the scope of their examination.

 

3.              License of Data; Warranty; Termination of Rights

 A. The valuation information and evaluations being provided to the Trust and
    Sponsor by Fund Services pursuant hereto (collectively, the “Data”) are
    being licensed, not sold, to the Trust and Sponsor.  The Trust and Sponsor
    have a limited license to use the Data only for purposes necessary to
    valuing the Trust’s assets and reporting to regulatory bodies (the
    “License”).  The Trust and Sponsor do not have any license nor right to use
    the Data for purposes beyond the intentions of this Agreement including, but
    not limited to, resale to other users or use to create any type of
    historical database.  The License is non-transferable and not
    sub-licensable.  The Trust’s and Sponsor’s right to use the Data cannot be
    passed to or shared with any other entity.

 

The Trust and Sponsor acknowledge the proprietary rights that Fund Services and
its suppliers have in the Data.

 

 B. THE TRUST AND SPONSOR HEREBY ACCEPT THE DATA AS IS, WHERE IS, WITH NO
    WARRANTIES, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR ANY
    PURPOSE OR ANY OTHER MATTER.

 

 C. Fund Services may stop supplying some or all Data to the Trust and Sponsor
    if Fund Services’ suppliers terminate any agreement to provide Data to Fund
    Services.  Also, Fund Services may stop supplying some or all Data to the
    Trust and Sponsor if Fund Services reasonably believes that the Trust and
    Sponsor are using the Data in violation of the License, or breaching their
    duties of confidentiality provided for hereunder, or if any of Fund
    Services’ suppliers demand that the Data be withheld from the Trust and
    Sponsor.  Fund Services will provide notice to the Trust and Sponsor of any
    termination of provision of Data as soon as reasonably possible.

 

--------------------------------------------------------------------------------




4.              Pricing of Securities

 A. For each valuation date, Fund Services shall obtain prices from a pricing
    source recommended by Fund Services and approved by the Sponsor and apply
    those prices to the portfolio positions of the Fund.  For those securities
    where market quotations are not readily available, the Sponsor shall
    approve, in good faith, procedures for determining the fair value for such
    securities.

 

If the Trust and Sponsor desire to provide a price that varies from the price
provided by the pricing source, the Trust and Sponsor shall promptly notify and
supply Fund Services with the price of any such security on each valuation
date.  All pricing changes made by the Trust or Sponsor will be in writing and
must specifically identify the securities to be changed by CUSIP, name of
security, new price or rate to be applied, and, if applicable, the time period
for which the new price(s) is/are effective.

 

 B. In the event that the Trust and Sponsor at any time receive Data containing
    evaluations, rather than market quotations, for certain securities or
    certain other data related to such securities, the following provisions will
    apply:  (i) evaluated securities are typically complicated financial
    instruments.  There are many methodologies (including computer-based
    analytical modeling and individual security evaluations) available to
    generate approximations of the market value of such securities, and there is
    significant professional disagreement about which method is best.  No
    evaluation method, including those used by Fund Services and its suppliers,
    may consistently generate approximations that correspond to actual “traded”
    prices of the securities; (ii) methodologies used to provide the pricing
    portion of certain Data may rely on evaluations; however, the Trust and
    Sponsor acknowledge that there may be errors or defects in the software,
    databases, or methodologies generating the evaluations that may cause
    resultant evaluations to be inappropriate for use in certain applications;
    and (iii) the Trust and Sponsor assume all responsibility for edit checking,
    external verification of evaluations, and ultimately the appropriateness of
    using Data containing evaluations, regardless of any efforts made by Fund
    Services and its suppliers in this respect.

 

5.              Changes in Accounting Procedures

Any action by the Sponsor that affects accounting practices and procedures of
the Trust under this Agreement shall be effective upon written receipt of notice
and acceptance by Fund Services. 

 

6.              Changes in Equipment, Systems, Etc.

Fund Services reserves the right to make changes from time to time, as it deems
advisable, relating to its systems, programs, rules, operating schedules and
equipment, so long as such changes do not adversely affect the services provided
to the Trust and Sponsor under this Agreement.

 

7.              Compensation

 

Fund Services shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit B hereto (as
amended from time to time).  Fund Services shall also be compensated for such
out-of-pocket expenses (e.g., telecommunication charges, postage and delivery
charges, and reproduction charges) as are reasonably incurred by Fund Services
in performing its duties hereunder.  The Trust shall pay all such fees and
reimbursable expenses within 30 calendar days following receipt of the monthly
billing notice, except for any fee or expense subject to a good faith dispute. 
The Trust shall notify Fund Services in writing within 30 calendar days
following receipt of each invoice if the Trust is disputing any amounts in good
faith.  The Trust shall pay such disputed amounts within 10 calendar days of the
day on which the parties agree to the amount to be paid.  With the exception of
any fee or expense the Trust is disputing in good faith as set forth above,
unpaid invoices shall accrue a finance charge of 1½% per month after the due
date.  Notwithstanding anything to the contrary, amounts owed by the Trust to
Fund Services shall only be paid out of the assets and property of the
particular Fund involved.




--------------------------------------------------------------------------------

 

8.              Representations and Warranties

 

A.               The Trust and Sponsor each hereby represents and warrants to
Fund Services, which representations and warranties shall be deemed to be
continuing throughout the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by the Trust or Sponsor, as applicable, in accordance with all requisite action
and constitutes a valid and legally binding obligation of the Trust or Sponsor,
as applicable, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties;

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

B.              Fund Services hereby represents and warrants to the Trust and
Sponsor, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)              It is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement and to perform its obligations
hereunder;

 

(2)              This Agreement has been duly authorized, executed and delivered
by Fund Services in accordance with all requisite action and constitutes a valid
and legally binding obligation of Fund Services, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
and secured parties; and

 

(3)              It is conducting its business in compliance in all material
respects with all applicable laws and regulations, both state and federal, and
has obtained all regulatory approvals necessary to carry on its business as now
conducted; there is no statute, rule, regulation, order or judgment binding on
it and no provision of its charter, bylaws or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

9.              Standard of Care; Indemnification; Limitation of Liability

 A. Fund Services shall exercise reasonable care in the performance of its
    duties under this Agreement.  Neither Fund Services nor its suppliers shall
    be liable for any error of judgment or mistake of law or for any loss
    suffered by the Trust or any third party in connection with its duties under
    this Agreement, including losses resulting from mechanical breakdowns or
    power supplies beyond Fund Services’ control, except a loss arising out of
    or relating to Fund Services’ refusal or failure to comply with the terms of
    this Agreement or from its bad faith, negligence, or willful misconduct in
    the performance of its duties under this Agreement.  Notwithstanding any
    other provision of this Agreement, if Fund Services has exercised reasonable
    care in the performance of its duties under this Agreement, the Trust shall
    indemnify and hold harmless Fund Services and its suppliers from and against
    any and all claims, demands, losses, expenses, and liabilities of any and
    every nature (including reasonable attorneys’ fees) that Fund Services or
    its suppliers may sustain or incur or that may be asserted against Fund
    Services or its suppliers by any person arising out of or related to (i) any
    action taken or omitted to be taken by it in performing the services
    hereunder (ii) in accordance with the foregoing standards, or (iii) in
    reliance upon any written or oral instruction provided to Fund Services by
    any duly authorized officer of the Trust or the Sponsor, or (iv) the Data,
    or any information, service, report, analysis or publication derived
    therefrom, except for any and all claims, demands, losses, expenses, and
    liabilities arising out of or relating to Fund Services’ refusal or failure
    to comply with the terms of this Agreement or from its bad faith, negligence
    or willful misconduct in the performance of its duties under this
    Agreement.  This indemnity shall be a continuing obligation of the Trust,
    its successors and assigns, notwithstanding the termination of this
    Agreement.  As used in this paragraph, the term “Fund Services” shall
    include Fund Services’ directors, officers and employees.

 

The Trust acknowledges that the Data are intended for use as an aid to
institutional investors, registered brokers or professionals of similar
sophistication in making informed judgments concerning securities.  The Trust
accepts responsibility for, and acknowledges it exercises its own independent
judgment in, its selection of the Data, its selection of the use or intended use
of such, and any results obtained.  Nothing contained herein shall be deemed to
be a waiver of any rights existing under applicable law for the protection of
investors.

 


--------------------------------------------------------------------------------




Fund Services shall indemnify and hold the Trust harmless from and against any
and all claims, demands, losses, expenses, and liabilities of any and every
nature (including reasonable attorneys' fees) that the Trust may sustain or
incur or that may be asserted against the Trust by any person arising out of any
action taken or omitted to be taken by Fund Services as a result of Fund
Services’ refusal or failure to comply with the terms of this Agreement, or from
its bad faith, negligence, or willful misconduct in the performance of its
duties under this Agreement.  This indemnity shall be a continuing obligation of
Fund Services, its successors and assigns, notwithstanding the termination of
this Agreement.  As used in this paragraph, the term “Trust” shall include the
Trust’s trustees, officers and employees.

 

In the event of a mechanical breakdown or power supplies beyond its control,
Fund Services shall take all reasonable steps to minimize service interruptions
for any period that such interruption continues.  Fund Services will make every
reasonable effort to restore any lost or damaged data and correct any errors
resulting from such a breakdown at the expense of Fund Services.  Fund Services
agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available. 
Representatives of the Trust shall be entitled to inspect Fund Services’
premises and operating capabilities at any time during regular business hours of
Fund Services, upon reasonable notice to Fund Services.  Moreover, Fund Services
shall provide the Trust, at such times as the Trust may reasonably require,
copies of reports rendered by independent accountants on the internal controls
and procedures of Fund Services relating to the services provided by Fund
Services under this Agreement.

 

Notwithstanding the above, Fund Services reserves the right to reprocess and
correct administrative errors at its own expense.

 

In no case shall any party be liable to another for (i) any special, indirect or
consequential damages, loss of profits or goodwill (even if advised of the
possibility of such); (ii) any delay by reason of circumstances beyond its
control, including acts of civil or military authority, national emergencies,
labor difficulties, fire, mechanical breakdown, flood or catastrophe, acts of
God, insurrection, war, riots, or failure beyond its control of transportation
or power supply; or (iii) any claim that arose more than one year prior to the
institution of suit therefor.

 

 B. In order that the indemnification provisions contained in this section shall
    apply, it is understood that if in any case the indemnitor may be asked to
    indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
    promptly advised of all pertinent facts concerning the situation in
    question, and it is further understood that the indemnitee will use all
    reasonable care to notify the indemnitor promptly concerning any situation
    that presents or appears likely to present the probability of a claim for
    indemnification.  The indemnitor shall have the option to defend the
    indemnitee against any claim that may be the subject of this
    indemnification.  In the event that the indemnitor so elects, it will so
    notify the indemnitee and thereupon the indemnitor shall take over complete
    defense of the claim, and the indemnitee shall in such situation initiate no
    further legal or other expenses for which it shall seek indemnification
    under this section.  The indemnitee shall in no case confess any claim or
    make any compromise in any case in which the indemnitor will be asked to
    indemnify the indemnitee except with the indemnitor’s prior written consent.

 

 C. The indemnity and defense provisions set forth in this Section 9 shall
    indefinitely survive the termination and/or assignment of this Agreement.

 

 D. If Fund Services is acting in another capacity for the Trust pursuant to a
    separate agreement, nothing herein shall be deemed to relieve Fund Services
    of any of its obligations in such other capacity.

 

 

10.              Notification of Error

The Trust and/or Sponsor will notify Fund Services of any discrepancy between
Fund Services and the Trust, including, but not limited to, failing to account
for a security position in the Fund’s portfolio, upon the later to occur of: (i)
three business days after receipt of any reports rendered by Fund Services to
the Trust; (ii) three business days after discovery of any error or omission not
covered in the balancing or control procedure; or (iii) three business days
after receiving notice from any shareholder regarding any such discrepancy.

 

11.              Data Necessary to Perform Services

The Trust or its agent shall furnish to Fund Services the data necessary to
perform the services described herein at such times and in such form as mutually
agreed upon.

12.              Proprietary and Confidential Information

 A. Fund Services agrees on behalf of itself and its directors, officers, and
    employees to treat confidentially and as proprietary information of the
    Trust, all records and other information relative to the Trust and prior,
    present, or potential shareholders of the Trust (and clients of said
    shareholders), and not to use such records and information for any purpose
    other than the performance of its responsibilities and duties hereunder,
    except (i) after prior notification to and approval in writing by the Trust,
    which approval shall not be unreasonably withheld and may not be withheld
    where Fund Services may be exposed to civil or criminal contempt proceedings
    for failure to comply, (ii) when requested to divulge such information by
    duly constituted authorities, or (iii) when so requested by the Trust. 
    Records and other information which have become known to the public through
    no wrongful act of Fund Services or any of its employees, agents or
    representatives, and information that was already in the possession of Fund
    Services prior to receipt thereof from the Trust or its agent, shall not be
    subject to this paragraph.

 

Further, Fund Services will adhere to the privacy policies adopted by the Trust
pursuant to Title V of the Gramm-Leach-Bliley Act, as may be modified from time
to time.  In this regard, Fund Services shall have in place and maintain
physical, electronic and procedural safeguards reasonably designed to protect
the security, confidentiality and integrity of, and to prevent unauthorized
access to or use of, records and information relating to the Trust and its
shareholders. 

 

 B. The Trust, on behalf of itself and its trustees, officers, and employees,
    will maintain the confidential and proprietary nature of the Data and agrees
    to protect it using the same efforts, but in no case less than reasonable
    efforts, that it uses to protect its own proprietary and confidential
    information.

 


--------------------------------------------------------------------------------




13.              Records

Fund Services shall keep records relating to the services to be performed
hereunder in the form and manner, and for such period, as it may deem advisable
and is agreeable to the Trust, but not inconsistent with the rules and
regulations of appropriate government authorities, in particular,  as required
by the Securities Exchange Act of 1934, as amended, the rules of the stock
exchange on which the Funds’ shares are listed, 17 C.F.R. 4.23 (specifically,
the records specified in 17 C.F.R. 4.23(a)(1) through (8), (10) through (12) and
(b)(1)), and other applicable federal securities laws and created pursuant to
the performance of the Administrator’s obligations under this Agreement. Fund
Services will also maintain those records of the Trust and the Funds including
any changes, modifications or amendments thereto (the “Fund Records”) and will
act as document repository for such Fund Records. Upon receipt of such Fund
Records, Fund Services will issue a receipt for such Fund Records. Fund Services
shall maintain a complete and orderly inventory of all Fund Records for which it
has issued a receipt. Fund Services shall be under no duty or obligation to
audit or reconcile the content, nor shall it be responsible for the accuracy or
completeness of those Fund Records not created by it. Upon written request in a
form to be determined by Fund Services and the Trust, Fund Services will return
or release the requested Fund Records to such persons or entities pursuant to
the Instructions provided by the Trust. Once one or more Fund Records have been
returned or released by Fund Services, Fund Services shall have no further duty
or obligation to act as repository for said previously released Fund Records.
The Sponsor represents and warrants that: (a) promptly after the date of this
Agreement, it will, at its own expense, deliver, cause to be delivered or make
available to Fund Services all of the Fund Records in effect as of the date of
this Agreement; (b) it will, on a continuing basis and at its own expense,
promptly deliver, cause to be delivered or make available to Fund Services any
Fund Records created after the date of this Agreement; (c) it has adequate
record-keeping policies and procedures in effect to ensure that all Fund Records
are promptly provided to Fund Services pursuant to the terms of this Agreement;
(d) it shall be responsible for the accuracy and completeness of any Fund
Records not created by Fund Services; and (e) it shall be responsible for
ensuring the Trust’s or the Funds’ compliance with, fulfillment of its
obligations under or enforcement of, any Fund Records not created by Fund
Services. Fund Services acknowledges that the records maintained and preserved
by it pursuant to this Agreement are the property of the Trust and will be, at
the Trust’s expense, surrendered promptly upon reasonable request. In performing
its obligations under this Section, Fund Services may utilize micrographic and
electronic storage media as well as independent third party storage facilities.

 

14.              Compliance with Laws

The Trust has and retains primary responsibility for all compliance matters
relating to the Funds, including but not limited to compliance with the 1933
Act, 1934 Act, the Internal Revenue Code of 1986, the Sarbanes-Oxley Act of
2002, the USA Patriot Act of 2001, the rules and regulations of the SEC, CFTC,
NFA, the securities exchange on which any Shares are listed and the policies and
limitations of the Fund relating to its portfolio investments as set forth in
its registration statement.  Fund Services’ services hereunder shall not relieve
the Trust or Sponsor of its responsibilities for assuring such compliance.

             

15.              Term of Agreement; Amendment

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years.  This Agreement may be
terminated by any party upon giving 90 days prior written notice to the other
parties or such shorter period as is mutually agreed upon by the parties. 
Notwithstanding the foregoing, this Agreement may be terminated by any party
upon the breach of another party of any material term of this Agreement if such
breach is not cured within 15 days of notice of such breach to the breaching
party.  This Agreement may not be amended or modified in any manner except by
written agreement executed by Fund Services and the Trust, and authorized or
approved by the Sponsor.

             

16.              Duties in the Event of Termination

In the event that, in connection with termination, a successor to any of Fund
Services’ duties or responsibilities hereunder is designated by the Trust by
written notice to Fund Services, Fund Services will promptly, upon such
termination and at the expense of the Trust, transfer to such successor all
relevant books, records, correspondence and other data established or maintained
by Fund Services under this Agreement in a form reasonably acceptable to the
Trust (if such form differs from the form in which Fund Services has maintained
the same, the Trust shall pay any expenses associated with transferring the data
to such form), and will cooperate in the transfer of such duties and
responsibilities, including provision for assistance from Fund Services’
personnel in the establishment of books, records and other data by such
successor.  If no such successor is designated, then such books, records and
other data shall be returned to the Trust and Sponsor.

17.               Early Termination

 

In the absence of any material breach of this Agreement, should the Trust and
Sponsor elect to terminate this Agreement prior to the end of the initial three
year term, the Trust agrees to pay the following fees:

 

(1)  all monthly fees through the life of the Agreement, including the repayment
of any negotiated discounts;

 

(2)  all fees associated with converting services to successor service provider;

(3)  all fees associated with any record retention and/or tax reporting
obligations that may not be eliminated due to the conversion to a successor
service provider;

                  (4)  all out-of-pocket costs associated with (1) to (3) above

18.              Assignment

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Trust without the written consent of Fund Services, or
by Fund Services without the written consent of the Trust accompanied by the
authorization or approval of the Trust’s Sponsor.




--------------------------------------------------------------------------------

 

19.              Governing Law

This Agreement shall be construed in accordance with the laws of the State of
Wisconsin, without regard to conflicts of law principles.  To the extent that
the applicable laws of the State of Wisconsin, or any of the provisions herein,
conflict with the applicable provisions of the 1933 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1933 Act or any rule or order of the SEC thereunder.

 

20.              No Agency Relationship

Nothing herein contained shall be deemed to authorize or empower any party to
act as agent for another party to this Agreement, or to conduct business in the
name, or for the account, of another party to this Agreement.

 

21.              Services Not Exclusive

Nothing in this Agreement shall limit or restrict Fund Services from providing
services to other parties that are similar or identical to some or all of the
services provided hereunder.

 

22.              Invalidity

Any provision of this Agreement which may be determined by competent authority
to be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 

23.              Notices

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, or three days after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to Fund Services shall be sent to:

 

              U.S. Bancorp Fund Services, LLC

              615 East Michigan Street

              Milwaukee, WI  53202

              Attn:  President

                           

and notice to the Trust or Sponsor shall be sent to:

 

              Teucrium Trading, LLC

232 Hidden Lake Road, Building A

Brattleboro, VT 05301




--------------------------------------------------------------------------------

 

24.              Multiple Originals

 

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

 

(signatures on the following page)

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written. 

TEUCRIUM COMMODITY TRUST             

By:___________________________                           

Name:________________________                           

Title:_________________________                           

 

TEUCRIUM TRADING, LLC

                           

By:________________________________                           

Name:  ____________________________                           

Title: ______________________________                           

 

U.S. BANCORP FUND SERVICES, LLC                           

By:________________________________                           

Name:  Michael R. McVoy              

Title: Executive Vice President

Exhibit A to the Fund Accounting Servicing Agreement –   Teucrium Commodity
Trust

 

Separate Series of Teucrium Commodity Trust

 







Name of Series

Teucrium Corn Fund

Teucrium Wheat Fund

Teucrium Soybean Fund

Teucrium Sugar Fund

Teucrium Agricultural Fund

 




                 


--------------------------------------------------------------------------------

          